DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 21 of U.S. Patent No. 11,382,689 in view of Hibner (U.S. 2005/0288639), and in view of Bacher (U.S. 5,599,307)
Regarding claim 1 of the application, claim 1 of the patent include all limitations of claim 1 of the application.
However, claim 1 of the patent does not include that the balloon delivery catheter is a needle-based balloon delivery catheter, and the balloon has a diameter in an inflated state in a range of from 2 millimeters to 30 millimeters.
Hibner teaches a method similar to the current application and patent, further including that the balloon delivery catheter is a needle-based balloon delivery catheter (paragraph [0011]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Hibner with the method of claim 1 of the patent in order to correctly establish position of the needle tip inside the target area (paragraph [0011]).
Bacher teaches a method similar to the application and the patent, further including that the balloon has a diameter in an inflated state in a range of from 2 millimeters to 30 millimeters (since the vessel have a diameter of about 2 to about 2.5 mm and the balloon is inflated to fit in the vessel as discussed in Col. 8, lines 51 – 61 and shown in Figures 3 and 4);
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Bacher with the method of claim 1 of the patent in order to allow the balloon to fit in the vessel (Col. 8, lines 51 – 61).
Claims 19 – 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 21 of U.S. Patent No. 11,382,689 in view of Hibner (U.S. 2005/0288639), in view of Bacher (U.S. 5,599,307), and in view of Beasley (U.S. 2016/0135879).
Regarding claim 19, claim 1 of the patent includes every limitation of claim 19 of the application except for that the balloon delivery catheter is a needle-based balloon delivery catheter, the balloon has a diameter in an inflated state in a range of from 2 millimeters to 30 millimeters and delivering heat and/or energy from the needle-based balloon delivery catheter adjacent to the nerve, wherein an amount of heat and/or energy delivered is effective to injure or damage the nerve resulting in denervation of the nerve and relief of symptoms of the treated disease.
Hibner teaches a method similar to the current application and patent, further including that the balloon delivery catheter is a needle-based balloon delivery catheter (paragraph [0011]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Hibner with the method of claim 1 of the patent in order to correctly establish position of the needle tip inside the target area (paragraph [0011]).
Bacher teaches a method similar to the application and the patent, further including that the balloon has a diameter in an inflated state in a range of from 2 millimeters to 30 millimeters (since the vessel have a diameter of about 2 to about 2.5 mm and the balloon is inflated to fit in the vessel as discussed in Col. 8, lines 51 – 61 and shown in Figures 3 and 4);
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Bacher with the method of claim 1 of the patent in order to allow the balloon to fit in the vessel (Col. 8, lines 51 – 61).
Beasley teaches a method similar to the current application and patent, further including and delivering heat and/or energy from the needle-based balloon delivery catheter adjacent to the nerve, wherein an amount of heat and/or energy delivered is effective to injure or damage the nerve resulting in denervation of the nerve and relief of symptoms of the treated disease (paragraph [0055])
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Beasley with the combined method of claim 1 and Bacher in order to provide treatment to a target site in a manner that modulates neural function (paragraph [0055]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1 – 8, 11 – 13, and 15 – 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bacher (U.S. 5,599,307) in view of Hibner (U.S. 2005/0288639), in view of Beasley (U.S. 2016/0135879), and in view of Konno (U.S. 4,254,056).
Regarding claim 1, Bacher teaches a method of treating a disease (Col. 6, lines 1 – 15, Figures 1 – 13), the method comprising: 
inserting a balloon delivery catheter (10) into a vascular lumen adjacent to a nerve (Figures 3 and 4, Col. 13, lines 28 – 34), 
wherein the balloon delivery catheter comprises a balloon (41) disposed along an elongated shaft and the balloon has a diameter in an inflated state in a range of from 2 millimeters to 30 millimeters (since the vessel have a diameter of about 2 to about 2.5 mm and the balloon is inflated to fit in the vessel as discussed in Col. 8, lines 51 – 61 and shown in Figures 3 and 4); 
inflating the balloon(Figures 8 and 9 and discussed in Col. 12, lines 22 – 26); 
Infusing a chemical formulation at a temperature and at a pressure from balloon delivery catheter adjacent to the nerve (Col. 9, lines 43 – 57), 
deflating the balloon (Col. 14, lines 34 – 36)
and withdrawing the balloon delivery catheter from the body lumen (Col. 14, lines 37 – 38).
However, Bacher does not specify that the balloon delivery catheter is a needle-based balloon delivery catheter, and wherein an amount of the chemical formulation delivered is effective to injure or damage the nerve to have a benefit of relieving symptoms of the disease, wherein the chemical formulation is at least one of 10 wt% to 100 wt% ethanol and 1 wt% to 100 wt% acetic acid; deflating the balloon; and withdrawing the needle-based balloon delivery catheter from the body lumen, wherein the chemical formulation interacts with the nerve resulting in denervation; wherein the disease is chosen from hypertension, diabetes, obesity, end- stage renal disease, heart failure, and a combination thereof.
Hibner teaches a method similar to Bacher and the current application, further including that the balloon delivery catheter is a needle-based balloon delivery catheter (paragraph [0011]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Hibner with the method of Bacher in order to correctly establish position of the needle tip inside the target area (paragraph [0011]).
Beasley teaches a method similar to Bacher, Hibner and the current application, further including that wherein an amount of the chemical formulation delivered is effective to injure or damage the nerve to have a benefit of relieving symptoms of the disease (the chemical, for example, can be guanethidine, ethanol, phenol, a neurotoxin, or another suitable agent selected to alter, damage, or disrupt nerves as discussed in paragraph [0055]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Beasley with the combined method of Bacher and Hibner in order to provide treatment to a target site in a manner that modulates neural function (paragraph [0055]).
Konno teaches a chemical formulation similar to Bacher, Hibner, Beasley, and the current application, further including that the chemical formulation is at least one of 10 wt% to 100 wt% ethanol and 1 wt% to 100 wt% acetic acid (Col. 3, lines 47 — 50 discloses a strong inorganic acid such as hydrochloric acid or sulfuric acid in the presence of a lower alkanol such as ethanol or an aliphatic acid such as acetic acid at a concentration of 5 to 20% (wt./vol) of compound (VI), normally at room temperature), wherein the method treats a disease chosen from hypertension (Col. 9 lines 56 — 62 discloses that both oral and parenteral administrations are effective for curing and preventing diseases due to inflammation, edema and hypertension)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Konno with the combined method of Bacher, Hibner, and Beasley in order to cure and prevent diseases due to inflammation, edema and hypertension.
Regarding claim 2, Bacher teaches that the chemical formulation comprises at least one of a gas, vapor, liquid, solution, and an emulsion and/or suspension of one or more ingredients (liquid or gas as discussed in Col. 10, lines 60 – 63 and Col. 14, lines 1 – 5)
Regarding claim 3, Bacher, Hibner, Beasley and Konno teach claim 1 as seen above.
Bather further teaches that the temperature of the medication delivered can be controlled (as discussed in Col. 8, lines 43 – 47).
However, Bacher, Hibner, Beasley and Konno do not specify that the temperature of the chemical formulation is in the range of -40 0C to 140 0C. Examiner notes that the temperature of the chemical formulation is a result effective variable since the temperature of the chemical formulation affect the rate of solidification as discussed by Bacher in Col. 8, lines 35 – 47.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the chemical formulation is infused to the nerve tissue at a temperature in the range of - 40°C to 140°C, for the purpose of solidifying the treatment membrane at the desire rate and avoiding any unintentional thermal damage to the body lumen, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II)
Regarding claim 4,  Bacher teaches that the pressure of the formulation is in the range of 1 to 12 ATM (It is contemplated that a pressure of less than about 10-13 atmospheres (typically used for balloon angioplasty), for example in the range of about 1-8 atmospheres, and preferably about 3-5 atmospheres, would be useful with the invention as discussed in Col. 8, lines 13 — 19).
Regarding claim 5, Bacher teaches that the pressure of the chemical formulation is higher than the pressure of body lumen (in order to allow sufficient fluid pressure to force the fluid through the pores of treatment balloon as discussed in Col. 9, lines 39 – 65).
Regarding claim 6, Bacher, Hibner, Beasley, and Konno teach claim 1 as seen above.
However, Bacher, Hibner, Beasley, and Konno do not specify that an amount of the chemical formulation infused at the treatment site is in the range of 0.2 microliters to 200 milliliters.
Examiner notes that the amount of chemical formulation infused at the treatment site is a result effective variable since a change in the amount of chemical formulation infused would result in a change in the effect of the treatment.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the amount of the chemical formulation infused at the treatment site is in the range of 0.2 microliters to 200 milliliters, for the purpose of ensuring the required amount of chemical formulation is delivered for a desired treatment, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II)
Regarding claim 7, Bacher, Hibner, Beasley, and Konno teach claim 1 as seen above.
However, Bacher, Hibner, Beasley, and Konno do not teach that heat or energy is delivered from the chemical formulation adjacent to the nerve in an amount from about 2 cal/g to about 150 cal/g.
Examiner notes that the energy delivered to the nerve tissue is a result effect variable since a change in the energy delivered would result in a change in the result of the treatment.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make heat or energy delivered from the chemical formulation adjacent to the nerve in an amount from about 2 cal/g to about 150 cal/g., for the purpose of avoiding any unintentional damage to the body lumen, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II)
Regarding claim 8, Bacher teaches that the needle-based balloon delivery catheter is a balloon catheter, a double-balloon catheter, or a combination of a balloon catheter and an infusion catheter (double balloon catheter as shown in Figures 3 and 4).
Regarding claim 11, Bacher, Hibner, Beasley and Konno teach claim 1 as seen above.
Beasley further teaches that the method is a method of thermal and chemical ablation for treating a disease, wherein the infusing of the chemical formulation from the needle-based balloon delivery catheter adjacent to the nerve comprises delivering the chemical formulation and energy adjacent to the nerve, wherein the amount of energy and/or chemical formulation delivered is effective to injure or damage the nerve to relieve symptoms of the disease (paragraph [0052] discusses using energy for nerve modulations and paragraph [0055] discusses the use of chemical formulation).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Beasley with the combined method of Bacher, Hibner, Beasley and Konno in order to provide treatment to a target site in a manner that modulates neural function (paragraph [0055]).
Regarding claim 12, Beasley further teaches that wherein the energy is chosen from radiofrequency, cryoablation, microwave, laser, ultrasound, high intensity focused ultrasound, vapor condensation of at least some of the chemical formulation to a liquid, and combinations thereof (paragraph [0052).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Beasley with the combined method of Bacher, Hibner, Beasley and Konno in order to provide treatment to a target site in a manner that modulates neural function (paragraph [0055]).
Regarding claim 13, Beasley teaches that the chemical formulation is infused to the nerve tissue during, before, or after the energy is delivered (Renal neuromodulation can be electrically-induced, thermally-induced, chemically-induced, or induced in another suitable manner or combination of manners at one or more suitable treatment locations during a treatment procedure as discussed in paragraph [0050]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Beasley with the combined method of Bacher, Hibner, Beasley and Konno in order to provide treatment to a target site in a manner that modulates neural function (paragraph [0055]).
Regarding claim 15, Bacher, Hibner, Beasley and Konno teach claim 1 as seen above.
However, Bacher, Hibner, Beasley and Konno do not specify that the chemical formulation is 100% ethanol.
Examiner notes that chemical formulation is a result effect variable since a change in the chemical formulation delivered would result in a change in the result of the treatment.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the chemical formulation is 100% ethanol, for the purpose of treating a particular disease, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II)
Regarding claim 16, Bacher, Hibner, Beasley and Konno teach claim 1 as seen above.
However, Bacher, Hibner, Beasley and Konno do not specify that the chemical formulation is an azeotrope of ethanol and water.
Beasley further teaches a method similar to Bacher, Hibner, Beasley, Konno, and the current application, further including that the chemical formulation is include ethanol and water (paragraph [0055]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the chemical formulation comprises a water/ethanol azeotrope, for the purpose of treating the correct disease, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP (2144.06)
Regarding claim 17, Bacher further teaches that a marker band located distally of the balloon (Col. 8, lines 33 – 37).
Regarding claim 18, Bacher, Hibner, Beasley, and Konno teach the claimed invention except for that the balloon comprises a material chosen from a polyamide, a nylon, a polyether block amide, a polyester, a polyethylene terephthalate, a copolymer thereof, or a mixture thereof. Examiner notes that the material of the balloon is a result effective variable and one of ordinary skill in the art would be motivated to select the material of the balloon based on the desired characteristics. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the balloon of the balloon catheter comprises a material chosen from a polyamide, a nylon, a polyether block amide, a polyester, a polyethylene terephthalate, a copolymer thereof, or a mixture thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP (2144.06)
Regarding claim 19, Bacher teaches a method of treating a disease (Col. 6, lines 1 – 15, Figures 1 – 13), the method comprising: 
inserting a balloon delivery catheter (10) into a vascular lumen adjacent to a nerve (Figures 3 and 4, Col. 13, lines 28 – 34), 
wherein the balloon delivery catheter comprises a balloon (41) disposed along an elongated shaft and the balloon has a diameter in an inflated state in a range of from 2 millimeters to 30 millimeters (since the vessel have a diameter of about 2 to about 2.5 mm and the balloon is inflated to fit in the vessel as discussed in Col. 8, lines 51 – 61 and shown in Figures 3 and 4); 
inflating the balloon(Figures 8 and 9 and discussed in Col. 12, lines 22 – 26); 
Infusing a chemical formulation at a temperature and at a pressure from balloon delivery catheter adjacent to the nerve (Col. 9, lines 43 – 57), 
deflating the balloon (Col. 14, lines 34 – 36)
and withdrawing the balloon delivery catheter from the body lumen (Col. 14, lines 37 – 38).
However, Bacher does not specify that the balloon delivery catheter is a needle-based balloon delivery catheter, and delivering heat and/or energy from the needle-based balloon delivery catheter adjacent to the nerve, wherein an amount of heat and/or energy delivered is effective to injure or damage the nerve resulting in denervation of the nerve and relief of symptoms of the treated disease; wherein the disease is chosen from hypertension, diabetes, obesity, end- stage renal disease, heart failure, and a combination thereof.
Hibner teaches a method similar to Bacher and the current application, further including that the balloon delivery catheter is a needle-based balloon delivery catheter (paragraph [0011]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Hibner with the method of Bacher in order to correctly establish position of the needle tip inside the target area (paragraph [0011]).
Beasley teaches a method similar to Bacher, Hibner and the current application, further including and delivering heat and/or energy from the needle-based balloon delivery catheter adjacent to the nerve, wherein an amount of heat and/or energy delivered is effective to injure or damage the nerve resulting in denervation of the nerve and relief of symptoms of the treated disease (paragraph [0055])
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Beasley with the combined method of Bacher and Hibner in order to provide treatment to a target site in a manner that modulates neural function (paragraph [0055]).
Konno teaches a chemical formulation similar to Bacher, Hibner, Beasley, and the current application, further including that the method treats a disease chosen from hypertension (Col. 9 lines 56 — 62 discloses that both oral and parenteral administrations are effective for curing and preventing diseases due to inflammation, edema and hypertension)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Konno with the combined method of Bacher, Hibner, and Beasley in order to cure and prevent diseases due to inflammation, edema and hypertension.
Regarding claim 20, Bacher, Hibner, Beasley, and Konno teach claim 19 as seen above.
However, Bacher, Hibner, Beasley, and Konno do not specify that the heat and/or energy delivered adjacent to the nerve is sufficient to bring the temperature adjacent to the nerve to a range of -40 0C to 140 0C.
Examiner notes that the temperature of the chemical formulation is a result effective variable since the temperature of the chemical formulation affect the rate of solidification as discussed by Bacher in Col. 8, lines 35 — 47.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the chemical formulation is infused to the nerve tissue at a temperature in the range of - 40°C to 140°C, for the purpose of solidifying the treatment membrane at the desire rate and avoiding any unintentional thermal damage to the body lumen, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II)
Regarding claim 21, Bacher, Hibner, Beasley, and Konno teach claim 19 as seen above.
However, Bacher, Hibner, Beasley, and Konno do not specify that the heat and/or energy delivered adjacent to the nerve is in an amount from about 2 cal/g to about 150 cal/g.
Examiner notes that the energy delivered to the nerve tissue is a result effect variable since a change in the energy delivered would result in a change in the result of the treatment.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the energy delivered to the nerve tissue is in an amount of from about 2 cal/g to about 150 cal/g, for the purpose of avoiding any unintentional damage to the body lumen, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II)
Regarding claim 22, Beasley further teaches that  the energy is chosen from radiofrequency, cryoablation, microwave, laser, ultrasound, and high-intensity focused ultrasound, heat from a liquid or solution of the formulation, and heat from vapor condensation of the formulation (euromodulation in accordance with embodiments of the present technology can include delivering RF energy, pulsed energy, microwave energy, optical energy, focused ultrasound energy (e.g., high-intensity focused ultrasound energy), or another suitable type of energy alone or in combination as discussed in paragraph [0052]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Beasley with the combined method of Bacher, Hibner, Beasley and Konno in order to provide treatment to a target site in a manner that modulates neural function (paragraph [0055)).
Regarding claim 23, Bacher teaches that the needle-based balloon delivery catheter further comprises a marker band located distally of the balloon (Col. 8, lines 33 – 37).
Regarding claim 24, Bacher, Hibner, Beasley, and Konno teach the claimed invention except for that the first balloon comprises a material chosen from a polyamide, a nylon, a polyether block amide, a polyester, a polyethylene terephthalate, a copolymer thereof, or a mixture thereof. Examiner notes that the material of the first balloon is a result effective variable and one of ordinary skill in the art would be motivated to select the material of the balloon based on the desired characteristics. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the first balloon of the balloon catheter comprises a material chosen from a polyamide, a nylon, a polyether block amide, a polyester, a polyethylene terephthalate, a copolymer thereof, or a mixture thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP (2144.06)

Claim(s) 9 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bacher (U.S. 5,599,307) in view of Hibner (U.S. 2005/0288639), in view of Beasley (U.S. 2016/0135879), in view of Konno (U.S. 4,254,056), and in view of Evans (U.S. 2011/0182912).
Regarding claim 9, Bacher, Hibner, Beasley, and Konno teach claim 1 as seen above.
However, Bacher, Hibner, Beasley, and Konno do not specify that the chemical formulation further comprises a therapeutic agent for nerve denervation, wherein the therapeutic agent is chosen from sodium channel blockers, tetrodotoxin, saxitoxin, decarbamoyl saxitoxin, vanilloids, neosaxitoxin, lidocaine, conotoxins, cardiac glycosides, digoxin, glutamate, staurosporine, amlodipine, verapamil, cymarin, digitoxin, proscillaridin, quabain, veratridine, domoic acid, oleandrin, carbamazepine, aflatoxin, guanethidine, guanethidine sulfate, and combinations thereof.
Evans teaches a treatment method similar to Bacher, Hibner, Beasley, Konno, and the current application, further including that the chemical formulation comprises sodium channel blockers such as tetrodotoxin (TTX), saxitoxin (STX), decarbamoyl saxitoxin, vanilloids, and neosaxitoxin are used as local anesthetic formulations (paragraph [0019]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Evans with the combined method of Bacher, Hibner, Beasley, and Konno in order to provide local anesthetic (paragraph [0019]).
Regarding claim 10, Bacher, Hibner, Beasley, and Konno teach claim 1 as seen above.
However, Bacher, Hibner, Beasley, and Konno do not specify that the chemical formulation comprises a contrast agent for imaging nerve denervation.
Evans teaches a treatment method similar to Bacher, Hibner, Beasley, Konno, and the current application, further including that the chemical formulation comprises a contrast agent for imaging nerve denervation (paragraph [0024]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Evans with the combined method of Bacher, Hibner, Beasley, and Konno in order to precisely locate target neural matter (paragraph [0024]).

Claim(s) 14 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bacher (U.S. 5,599,307) in view of Hibner (U.S. 2005/0288639), in view of Beasley (U.S. 2016/0135879), in view of Konno (U.S. 4,254,056), and in view of Azamian (U.S. 2015/0056298).
Regarding claim 14, Bacher, Hibner, Beasley, and Konno teach claim 11 as seen above.
However, Bacher, Hibner, Beasley, and Konno do not teach that the chemical formulation comprises water or saline, wherein infusion of the chemical formulation from the needle-based balloon delivery catheter adjacent to the nerve is effective to decrease the temperature of the vascular lumen adjacent to the nerve.
Azamian teaches a method similar to Bacher, Hibner, Beasley, and Konno, further including that the chemical formulation comprises water or saline, wherein infusion of the chemical formulation from the needle-based balloon delivery catheter adjacent to the nerve is effective to decrease the temperature of the vascular lumen adjacent to the nerve (cooled saline to decrease temperature of the treatment area as discussed in paragraph [0182]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Azamian with the combined method of Bacher, Hibner, Beasley, and Konno in order to decrease the temperature of the surrounding area sufficiently to denervate sympathetic nerve fibers (paragraph [0209]).
Regarding claim 25, Bacher, Hibner, Beasley, and Konno teach claim 19 as seen above.
However, Bacher, Hibner, Beasley, and Konno do not teach that the chemical formulation comprises water or saline, wherein infusion of the chemical formulation from the needle-based balloon delivery catheter adjacent to the nerve is effective to decrease the temperature of the vascular lumen adjacent to the nerve.
Azamian teaches a method similar to Bacher, Hibner, Beasley, and Konno, further including that the chemical formulation comprises water or saline, wherein infusion of the chemical formulation from the needle-based balloon delivery catheter adjacent to the nerve is effective to decrease the temperature of the vascular lumen adjacent to the nerve (cooled saline to decrease temperature of the treatment area as discussed in paragraph [0182]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Azamian with the combined method of Bacher, Hibner, Beasley, and Konno in order to decrease the temperature of the surrounding area sufficiently to denervate sympathetic nerve fibers (paragraph [0209]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783